Case: 4:19-cv-00548-AGF Doc. #: 1 Filed: 03/22/19 Page: 1 of 6 Page|D #: 1

UNITED STATES DISTRICT C()URT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
RAHKSPAUL (“BEN”) DOGRA, )
)
Plaintiff, )
)
v. ) Case No.
)
ROBERT GRIFFIN, lll, ) JURY TRIAL DEl\/IANDED
Serve: 9050 lron Horse Lane, #224 )
Pikesville, MD 21208, )
)
Defendant. )

Plaintiff Ben Dogra (“Dogra”), by and through undersigned counsel, for his Complaint
against Defendant Robert Griffm, lll (“Defendant”), hereby alleges as follows:

PARTIES, JURISDICTION AND VENUE

l. Ben Dogra is an individual residing in Saint Louis, Missouri.

2. Upon information and belief, Defendant is a citizen of and domiciled in
Maryland. Defendant caused events to occur in Missouri out of which this Complaint arises.

3. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
1332 in that there is complete diversity of citizenship between the parties and the amount in
controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

4. This Court has personal jurisdiction over Defendant because he has entered into
contracts, written or oral, within this district and the work performed thereunder took place
within this district, which is the subject of this litigation.

5. Venue is proper in this district pursuant to 28 U.S.C. § 139l(b) and (c), because a
substantial part of the acts or events giving rise to Dogra’s claims occurred in this district, and/or

Defendant is subject to personal jurisdiction in this district.

SL 2898253.2

Case: 4:19-cv-00548-AGF Doc. #: 1 Filed: 03/22/19 Page: 2 of 6 Page|D #: 2

INTRODUCTION

6. This is an action for breach of contract, breach of the covenant of good faith and
fair dealing, and unjust enrichment against Defendant. Despite entering an agreement by which
Dogra represented Defendant and performed services for Defendant for several years, including
the negotiation of numerous marketing and endorsement agreements for Defendant, Defendant
has failed to pay the required fees under the parties’ agreementl

7. Dogra has made repeated efforts to resolve this dispute amicably. Defendant,
however, has rejected Dogra’S efforts.

8. Dogra is, therefore, forced to file this lawsuit as a result of Defendant’s failure to
pay $658,975.57 in past due fees.

GENERAL ALLEGATIONS

9. In or around January 2012, Dogra and RGIII entered into an oral agreement (the
“Agreement”). Under the Agreement, Dogra performed services for Defendant, including the
negotiation of numerous marketing and endorsement agreements for the benefit of Defendant.

lO. In return for Dogra’s performance, Defendant agreed to pay Dogra 15 percent of
earnings paid to him pursuant to the Agreement. Under the Agreement, Defendant owed these
fees to Dogra on any agreement entered into or substantially negotiated by Dogra, including
renewals, replacements, modifications, or amendments of agreements negotiated prior to the
termination or expiration of the Agreement. Further, it is industry standard, and commonly
understood, that a client (i.e., Defendant) agrees to pay fees on his or her earnings already

received, or to be received in the future, for the duration of any employment that began, was

 

‘ CAA Sports LLC (“CAA”) has assigned any and all of its rights, title and interest in its claims
against RGIII to Dogra, pursuant to the assignment attached hereto as Exhibit 1 (hereinafter, CAA and
Dogra will be referred to individually and collectively as “Dogra”).

2

Case: 4:19-cv-00548-AGF Doo. #: 1 Filed: 03/22/19 Page: 3 of 6 Page|D #: 3

agreed to, or that was substantially negotiated, while the agent (i.e., Dogra) performs services for
the talent.

ll. Since the first invoice in 2014, Defendant has failed to pay Dogra the fees as
required under the parties’ Agreement.

12. In 2014, Dogra invoiced Defendant $389,803 for fees, of which Defendant paid
$12,975. Defendant failed to pay Dogra $376,828 in fees, which is required under the parties’
Agreement.

13. ln 2015, Dogra invoiced Defendant $258,559 for fees, of which Defendant paid
$36,371. Defendant failed to pay Dogra $222,188 in fees, which is required under the parties’
Agreement.

l4. In 2016, Dogra invoiced Defendant $58,714 for fees, of which Defendant paid $0.

15. More specifically, under the Agreement, Defendant owes $658,975.57 to Dogra
for completed work by Dogra on Defendant’s behalf.

l6. In or about 2018, Defendant terminated his relationship with Dogra. Although
Defendant terminated the relationship, this termination did not eliminate his obligation to pay the
required fees for Dogra’s work performed on his behalf.

l7. Dogra notified Defendant of the breach of the Agreement and Dogra’s right to
continue to collect fees for consideration received by Defendant.

18. Dogra has incurred attorneys’ fees and expenses as a result of Defendant’s breach
of the Agreement.

C_LM
BREACH OF CONTRACT

19. Dogra incorporates herein by reference all other paragraphs of this Complaint as

though fully set forth herein.

Case: 4:19-cv-00548-AGF Doo. #: 1 Filed: 03/22/19 Page: 4 of 6 Page|D #: 4

20. Defendant had an agreement with Dogra that is a valid, binding, and fully
enforceable contract.

Zl. Defendant breached his Agreement by failing to comply with the terms of the
Agreement, including refusing to submit the agreed upon fees owed to Dogra for Dogra’s
performance under the Agreement. Dogra’s performance includes negotiation of Defendant’s
employment agreements with the University of Arizona.

22. As a direct and proximate result of Defendant’s breach, Dogra has sustained, and
Will continue to sustain, damages in an amount to be determined at trial, including but not limited

to attorneys’ fees.

CLAIM II
BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING

23. Dogra incorporates herein by reference all other paragraphs of this Complaint as
though fully set forth herein

24. The Agreement between Defendant and Dogra contained an implied covenant of
good faith and fair dealing that imposed upon Defendant a duty to act in good faith and deal
fairly with Dogra at all times, and to refrain from undertaking actions designed to deprive Dogra
of the benefit of the bargain.

25. Defendant breached the express terms of his Agreement with CAA, as set forth
above.

26. Even if Defendant did not breach the express terms of his Agreement, he breached
the implied covenant of good faith and fair dealing and acted in a manner inconsistent with the
parties’ reasonable expectations

27. Defendant acted in bad faith, including but not limited to the unlawful

withholding of payments agreed to be made to Dogra.

Case: 4:19-cv-00548-AGF Doo. #: 1 Filed: 03/22/19 Page: 5 of 6 Page|D #: 5

28. As a direct and proximate result of Defendant’s breach of the implied of covenant
of good faith and fair dealing, Dogra has sustained, and will continue to sustain, damages in an
amount to be determined at trial, including but not limited to, attomeys’ fees incurred by Dogra.

CLAIM III
UNJUST ENRICHMENT

29. Dogra incorporates herein by reference all other paragraphs of this Complaint as

though fully set forth herein.

30. Defendant was enriched by retaining fees and other income that rightfully
belonged to Dogra.

3 l. By not receiving compensation owed to them, Dogra is impoverished. No
justification exists for Dogra’s impoverishment and the corresponding enrichment of Defendant.

32. As a direct and proximate result of Defendant’s conduct, Dogra has sustained and
will continue to sustain actual and/or consequential damages in an amount to be determined at
trial and is entitled to recover such damages and is entitled to restitution from Defendant.

WHEREFORE, Dogra prays for judgment and decree in his favor and against Defendant
as follows:

a. An award of compensatory, general, and special damages, if any, in an amount to
be determined at trial;

b. Disgorgement of all amounts unjustly obtained by Defendant;

c. Punitive or exemplary damages in an amount sufficient to punish Defendant and

to deter him and others similarly situated from engaging in similar conduct in the hature;

d. An award of pre- and post-judgment interest, at the highest rate as allowable by
law; and
e. An award of such other and further relief as the Court deems just and proper.

Case: 4:19-cv-00548-AGF Doo. #: 1 Filed: 03/22/19 Page: 6 of 6 Page|D #: 6

DATED: March 22, 2019

By:

Respectfully submitted,
SPENCER FANE LLP

/s/ Eric D. Block

Robert Lattinville, MO #41019
Erik O. Solverud, MO #44291
Eric D. Block, l\/IO #65789

l North Brentwood Blvd., Suite 1000
St. Louis, MO 63105

(314) 863-7733 (telephone)
(314) 862-4656 (facsimile)
blattinville@spencerfane.com
esolverud@spencerfane.com
eblock@spencerfane.com

Attorneysfor PlaintWRahhpaul (“Ben ”) Dogra

